Citation Nr: 0012704	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-41 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bipolar disorder, 
mixed.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from July 1980 to July 1992.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was remanded in January 1999.  


FINDINGS OF FACT


The record does not contain competent evidence of a nexus 
between a current psychiatric disability and injury or 
disease during the veteran's active service.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that she has a psychiatric disability 
that resulted from her period of active service.  She points 
out that she received psychiatric treatment during and 
immediately following service for this disability. 

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - VA and 
private records show diagnoses of bipolar disorder.  This 
satisfies this requirement.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the service 
medical records relate that between March and June 1982 the 
veteran received treatment at the mental health center.  
Besides a March 1982 notation showing that she was prescribed 
the tranquilizer Librium, these records do not show the 
reason or nature of her treatment.  The remaining records 
show that between May 1986 and July 1990, she received 
counseling for marital problems.  The Axis I diagnoses 
included marital problems and other personal problems.  It 
was also specifically noted that there was no Axis II 
diagnosis.  The last general examination conducted prior to 
her separation was a May 1991 periodic examination, however, 
there was no psychiatric abnormality noted.  

The veteran's problem with presenting a well-grounded claim 
in regard to her psychiatric disability arises with the third 
element.  The veteran has not provided any competent medical 
evidence of a nexus between current disability and disease or 
injury during service, as required by Caluza.  The medical 
evidence of record does not include any competent medical 
statements or opinions concerning a nexus for a psychiatric 
disability and disease or injury during military service.  
The only evidence of record that suggests a causal 
relationship between the veteran's claimed residual 
disability and injury in service is the veteran's statements.  
However, the Board finds that her statements are not 
sufficient competent evidence to establish the etiology of 
her psychiatric disability.  Medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  Because the veteran has no expertise in 
medical matters, she is not competent to make a determination 
on the etiology of her psychiatric disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Incidentally, the Board notes that there is no evidence of 
medical diagnosis for bipolar disorder until more than a year 
subsequent to service discharge when she was treated 
privately.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(appellant failed to provide evidence of continuity of 
symptomatology of low back condition).  The veteran reported 
in written statements that she received treatment from the 
Counseling Center of Arkansas between 1990 and 1992.  She 
reported that the treating physician indicated that her 
psychiatric disability was etiologically related to military 
service.  Although the veteran indicated that medical 
personnel reported to her that her psychiatric disability 
resulted from the military, the Court in a similar factual 
scenario indicated that "hearsay medical evidence, 
transmitted by layperson, cannot be sufficient to render a 
claim well grounded."  See Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  

The veteran also submitted a statement from a pastoral 
counselor who indicated that he, along with a physician, 
treated the veteran for bipolar disorder at the Counseling 
Center of Arkansas between 1990 and 1992.  Importantly, 
however, it is not shown that the pastoral counselor has 
medical training.  Therefore, his statements are not accepted 
as competent medical evidence of either a diagnosis of 
bipolar disorder or a nexus between disease or injury in 
service and current disability. 

Further, the veteran indicated that the Counseling Center of 
Arkansas was no longer in business.  She was also informed 
that all records were destroyed after five years.  The Board 
notes that the RO attempted to obtain records from this 
facility beginning in 1995 -- which is within the five year 
period of her reported last treatment in 1992 -- but there 
was no response.  More recently, it was requested that she 
provide additional information regarding this facility, 
however, she failed to supply complete information.  Based on 
the information she and the pastoral counselor have provided, 
however, it appears that further attempts to obtain records 
of this treatment would be futile.

In summary, the veteran has failed to present medical 
evidence providing a nexus between her current disability and 
disease or injury during her military service.  Accordingly, 
the Board concludes that she has not met her burden of 
presenting a well-grounded claim for service connection for a 
psychiatric disability.  

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case and a supplemental statement of the case that informed 
the veteran of the reasons her claim had been denied.  Unlike 
the situation in Robinette, she has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make her claim well grounded.  As 
noted above, the RO attempted to gather private records 
identified by the veteran that might have assisted her in 
claim, however, the searches were fruitless and it appears 
that further attempts would likewise be fruitless. 

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board decision, on the basis of nonprejudicial error).


ORDER

Service connection for bipolar disorder, mixed, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

